Action to recover damages for personal injuries to plaintiff, a passenger, against defendant bus owner, whose bus collided with an automobile owned by the individual defendant. Judgments dismissing the complaint as against both defendants reversed on the law and a new trial granted, costs to abide the event. The plaintiff established a prima facie case against both defendants. Whether or not the claimed prior inconsistent statements of the two witnesses on liability exculpated either defendant presented a question of fact for the jury. The jury were free to find that the testimony adduced on the trial represented the true version of the accident, rather than that set out in the prior statements, or that the prior statements contained information not in fact given to the investigator by either the plaintiff or the witness Goldman. Young, Carswell, Davis, Adel and Taylor, JJ., concur.